EXHIBIT 10.79

NAVISTAR INTERNATIONAL CORPORATION

INCENTIVE STOCK OPTION AGREEMENT SUPPLEMENT

 

1. This option shall be treated as an Incentive Stock Option. The option is
granted under the terms of the Navistar International Corporation 2004
Performance Incentive Plan, as may be amended from time to time (the “Plan”), as
indicated in the Incentive Stock Option Award Agreement (the “Award Agreement”).
The term of the option shall be for a period of [TERM – Not to exceed 10 years]
years from the date of grant. The option shall be exercisable to the extent of
the number of shares specified in the Award Agreement as exercisable one year
after the date of grant, to the extent of the number of shares specified in the
Award Agreement as exercisable two years after the date of grant, and to the
extent of the number of shares specified in the Award Agreement as exercisable
three years after the date of grant. The option may be exercised, at any time or
from time to time during said term, as to all full shares that have become so
purchasable. Except as otherwise provided in the Plan, the option may not be
exercised unless the optionee shall, at the time of exercise, be an employee of
the Navistar International Corporation (the “Corporation”) or a subsidiary
thereof. The optionee shall have none of the rights of a shareowner with respect
to any of the shares of Common Stock subject to the option until such shares
shall be issued upon the exercise of the option.

 

2. The option shall not be transferable otherwise than by will or the laws of
descent and distribution, and the option shall be exercisable, during the
lifetime of the optionee, only by the optionee. Without limiting the generality
of the foregoing, the option may not be assigned, transferred (except as
aforesaid), pledged or hypothecated in any way (whether by operation of law or
otherwise) and shall not be subject to execution, attachment or similar process.
Any attempted assignment, transfer, pledge, hypothecation or other disposition
of the option contrary to the provisions hereof, and the levy of any execution,
attachment, or similar process upon the option shall be null and void and
without effect.

 

3. If all or any portion of the option is exercised subsequent to any stock
dividend, stock split, recapitalization, combination or exchange of shares,
reorganization (including, but not limited to, merger or consolidation),
liquidation or other event occurring after the date hereof, as a result of which
any shares or other securities of the Corporation or any other entity
(including, but not limited to, any subsidiary of the Corporation) shall be
issued in respect of the outstanding shares of Common Stock, or shares of Common
Stock shall be changed into the same or a different number of shares or other
securities of the same or any other class or classes, the person or persons so
exercising the option shall receive, for the aggregate price paid upon such
exercise, the class and aggregate number of shares or other securities which, if
shares of Common Stock (as authorized at the date hereof) had been purchased on
the date hereof for the same aggregate price (on the basis of the price per
share) and had not been disposed of, such person or persons would be holding at
the time of such exercise as a result of such purchase any and all such stock
dividends, stock splits, recapitalizations, combinations or exchanges of shares,
reorganizations, liquidations or other events. In the event of any corporate
reorganization, separation or division (including, but not limited to, split-up,
split off, spin-off or sale of assets) as a result of which any cash or shares
or other securities of any entity other than the Corporation (including, but not
limited to, any subsidiary of the Corporation), shall be distributed in respect
of the outstanding shares of Common Stock, a committee of the Board shall make
such adjustments in the terms of the option (including, but not limited to, the
number of shares covered and the purchase price of such shares) as it may deem
appropriate to provide equitably for the optionee’s interest in the option. Upon
any adjustment as aforesaid, the minimum number of full shares that may be
purchased upon any exercise of the option as specified in paragraph 1 shall be
adjusted proportionately. No fractional shares shall be issued upon any exercise
of the option, and the aggregate price paid shall be appropriately reduced on
account of any fractional share not issued.

 

4.

Subject to the terms and conditions contained herein, in the Award Agreement and
the Plan, the option may be exercised by giving notice as provided in
instructions issued by the Secretary for the exercise of options

 

E-11



--------------------------------------------------------------------------------

 

generally, which instructions may provide for the use of agents, including stock
brokers, to effect exercise of options, or in the absence of such instructions,
by written notice to the Secretary of the Corporation at the location of its
principal office at the time of exercise, which is currently located at 4201
Winfield Road, Warrenville, Illinois 60555. Such notice shall state the election
to exercise the option and the number of shares in respect of which it is being
exercised, shall be signed by the person or persons so exercising the option and
shall be accompanied by instructions to the Secretary to exercise, in whole or
in part, through a cashless exercise, net-exercise (as defined in the Plan), or
other arrangements through agents, including stockbrokers, under arrangements
established by the Corporation for the exercise of the option, or, if not
covered by such instructions, for payment of the full purchase price of said
shares by cash, including a personal check made payable to the Corporation, or
by delivering at fair market value on the date of exercise unrestricted Common
Stock already owned by the optionee, or by any combination of cash and Common
Stock, and in either case, by payment to the Corporation of any withholding tax.
Shares which otherwise would be delivered to the holder of an option may be
delivered, at the election of the holder, to the Corporation in payment of
Federal, state and/or local withholding taxes due in connection with an
exercise. In no event may successive simultaneous pyramiding be used to exercise
an option. A certificate or certificates representing said shares shall be
delivered as soon as practicable after the notice shall be received by the
Corporation. The certificate or certificates for the shares as to which the
option shall have been so exercised shall be registered in the name of the
person or persons so exercising the option and shall be delivered as aforesaid
to or upon the written order of the person or persons exercising the option. In
the event that the option shall be exercised, pursuant to paragraph 4 hereof, by
any person or persons other than the optionee, such notice shall be accompanied
by appropriate proof of the right of such person or the persons to exercise the
option. The date of exercise of the option shall be the date on which the
aforesaid written notice, properly executed and accompanied as aforesaid, is
received under the Secretary’s instructions or by the Secretary. The payment due
to the optionee upon exercise of the option will be settled solely in Common
Stock. All shares that shall be purchased upon the exercise of the option as
provided herein shall be fully paid and non-assessable.

 

5. The Corporation shall at all times during the term of the option reserve and
keep available such number of shares of Common Stock as will be sufficient to
satisfy the requirements contained herein, in the Award Agreement and in the
Plan, shall pay all original issue and/or transfer taxes with respect to the
issue and/or transfer of shares pursuant hereto and all other fees and expenses
necessarily incurred by the Corporation in connection therewith and will from
time to time use its best efforts to comply with all laws and regulations which,
in the opinion of counsel for the Corporation, shall be applicable thereto. If
the Plan pursuant to which the option is exercised provides that only treasury
stock will be used to satisfy the requirements of options, only treasury stock
that has been listed on the exchange will be used.

 

6. As used herein, the term “subsidiary” shall mean any present and future
subsidiary of the Corporation, and the term “Common Stock” shall mean the class
of stock designated “Common Stock” in the Restated Certificate of Incorporation
of the Corporation.

 

7. The terms and conditions contained herein and in the Award Agreement shall be
subject to and governed by the terms of the Plan, a copy of which is being
delivered herewith to the optionee. If there are any inconsistencies or
conflicts between the Award Agreement, this Supplement, and the Plan, the terms
of the Plan will control and govern. Optionee acknowledges that the Plan may be
amended, prospectively or retroactively in order to comply with the requirements
of the Internal Revenue Code governing deferred compensation, and optionee
agrees to comply with the terms of the Plan as so amended from time to time.

 

E-12